EXHIBIT 10.5

 

SECOND AMENDMENT TO FIRST AMENDED AND RESTATED REVOLVING

CREDIT AND SECURITY AGREEMENT

 

Second Amendment to First Amended and Restated Revolving Credit and Security
Agreement, dated the 9th day of February, 2005, by and among Aleris
International, Inc., a Delaware corporation (formerly known as IMCO Recycling
Inc.) (“Aleris”), IMCO Investment Company, a Delaware corporation (“IMCO
Investment”), IMCO Management Partnership L.P., a Texas limited partnership
(“IMCO Management”), IMCO Energy Corp., a Delaware corporation (“IMCO Energy”),
IMCO Recycling of Indiana Inc., a Delaware corporation (“IMCO Recycling of
Indiana”), IMCO Recycling of Illinois Inc., an Illinois corporation (“IMCO
Recycling of Illinois”), Alchem Aluminum, Inc., a Delaware corporation
(“Alchem”), IMCO Recycling of Michigan L.L.C., a Delaware limited liability
company (“IMCO Recycling of Michigan”), IMSAMET, Inc., a Delaware corporation
(“IMSAMET”), IMCO Recycling of Idaho Inc., a Delaware corporation (“IMCO
Recycling of Idaho”), Rock Creek Aluminum, Inc., an Ohio corporation (“Rock
Creek”), IMCO Recycling of Utah Inc., a Delaware corporation (“IMCO Recycling of
Utah”), Alchem Aluminum Shelbyville Inc., a Delaware corporation (“Alchem
Shelbyville”), Interamerican Zinc, Inc., a Delaware corporation
(“Interamerican”), U.S. Zinc Corporation, a Delaware corporation (“U.S. Zinc”),
Gulf Reduction Corporation, a Delaware corporation (“Gulf Reduction”), Midwest
Zinc Corporation, a Delaware corporation (“Midwest Zinc”), MetalChem, Inc., a
Pennsylvania corporation (“MetalChem”), Western Zinc Corporation, a California
corporation (“Western Zinc”), U.S. Zinc Export Corporation, a Texas corporation
(“U.S. Zinc Export”), IMCO Recycling of California, Inc., a Delaware corporation
(“IMCO Recycling of California”), Indiana Aluminum Inc., an Indiana corporation
(“Indiana Aluminum”), IMCO Recycling of Ohio Inc., a Delaware corporation (“IMCO
Recycling of Ohio”), IMCO Recycling Services Company, a Delaware corporation
(“IMCO Recycling Services”), IMCO International, Inc., a Delaware corporation
(“IMCO International”), IMCO Indiana Partnership L.P., an Indiana limited
partnership (“IMCO Indiana Partnership”), Commonwealth Industries, Inc., a
Delaware corporation (“Commonwealth”), CI Holdings, LLC, a Delaware limited
liability company (“CI Holdings”), CA Lewisport, LLC, a Delaware limited
liability company (“CA Lewisport”), Commonwealth Aluminum Concast, Inc., an Ohio
corporation (“Commonwealth Concast”), Commonwealth Aluminum Sales Corporation, a
Delaware corporation (“Commonwealth Sales”), Commonwealth Aluminum Lewisport,
LLC, a Delaware limited liability company (“Commonwealth Lewisport”),
Commonwealth Aluminum, LLC, a Delaware limited liability company (“Commonwealth
LLC”), Commonwealth Aluminum Metals, LLC, a Delaware limited liability company
(“Commonwealth Metals”), Silver Fox Holding Company, a Delaware corporation
(“Silver Fox Holding”) and Commonwealth Aluminum Tube Enterprises, LLC, a
Delaware limited liability company (“Commonwealth Tube”) (Aleris, IMCO
Investment, IMCO Management, IMCO Energy, IMCO Recycling of Indiana, IMCO
Recycling of Illinois, Alchem, IMCO Recycling of Michigan, IMSAMET, IMCO
Recycling of Idaho, Rock Creek, IMCO Recycling of Utah, Alchem Shelbyville,
Interamerican, U.S. Zinc, Gulf Reduction, Midwest Zinc, MetalChem, Western Zinc,
U.S. Zinc Export, IMCO Recycling of California, Indiana Aluminum, IMCO Recycling
of Ohio, IMCO Recycling Services, IMCO International, IMCO Indiana Partnership,
Commonwealth, CI Holdings, CA Lewisport, Commonwealth Concast, Commonwealth
Sales, Commonwealth Lewisport, Commonwealth LLC, Commonwealth Metals, Silver Fox
Holding and Commonwealth Tube are each a “Borrower”, and collectively the
“Borrowers”), each of the

 



--------------------------------------------------------------------------------

Guarantors (as listed on the signature pages hereto), PNC Bank, National
Association (“PNC”), Citicorp USA, Inc. (“CUSA”), Deutsche Bank Trust Company
Americas (“DB”) (PNC, CUSA, DB and each other lender listed on the signature
pages hereto are each a “Lender” and collectively, the “Lenders”), PNC, as
administrative agent and syndication agent for the Lenders (in such capacity,
the “Administrative Agent”), CUSA, as collateral agent and co-documentation
agent for the Lenders (the “Collateral Agent”), DB, as co-documentation agent
for the Lenders (a “Co-Documentation Agent”), National City Business Credit,
Inc. (“NCBC”), as co-documentation agent for the Lenders (a “Co-Documentation
Agent”) and Key Bank National Association (“Key”), as co-documentation agent for
the Lenders (a “Co-Documentation Agent” and together with CUSA, DB and NCBC, the
“Co-Documentation Agents”) (the “Second Amendment”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers (excluding IMCO Indiana Partnership and Commonwealth
Tube), the Guarantors, the Lenders, the Administrative Agent, the Collateral
Agent and the Co-Documentation Agents entered into that certain First Amended
and Restated Revolving Credit and Security Agreement, dated December 9, 2004, as
amended by that certain First Amendment to First Amended and Restated Revolving
Credit and Security Agreement, dated as of December 9, 2004, pursuant to which,
among other things, the Lenders agreed to extend credit to the Borrowers
(excluding IMCO Indiana Partnership and Commonwealth Tube) in an aggregate
principal amount not to exceed Three Hundred Twenty Five Million and 00/100
Dollars ($325,000,000.00) (as further amended from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Borrowers and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Lenders and the Administrative Agent desire to
permit such amendments pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

 

2. Section 1.2 of the Credit Agreement is hereby amended by inserting the
following definitions:

 

“Commonwealth Tube” shall mean Commonwealth Aluminum Tube Enterprises, LLC, a
Delaware limited liability company and its successors and assigns.

 

“IMCO Indiana Partnership” shall mean IMCO Indiana Partnership L.P., an Indiana
limited partnership and its successors and assigns.

 

- 2 –



--------------------------------------------------------------------------------

3. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

 

“Borrower” shall mean IMCO, Alchem, Alchem Shelbyville, Gulf Reduction, IMCO
Energy, IMCO International, IMCO Investment, IMCO Management, IMCO Recycling of
California, IMCO Recycling of Idaho, IMCO Recycling of Illinois, IMCO Recycling
of Indiana, IMCO Recycling of Michigan, IMCO Recycling of Ohio, IMCO Recycling
of Utah, IMCO Recycling Services, IMSAMET, Indiana Aluminum, Interamerican,
MetalChem, Midwest Zinc, Rock Creek, U.S. Zinc, U.S. Zinc Export, Western Zinc,
IMCO Indiana Partnership, Commonwealth, CI Holdings, CA Lewisport, Commonwealth
Concast, Commonwealth Sales, Commonwealth Lewisport, Commonwealth LLC,
Commonwealth Metals, Commonwealth Tube, Silver Fox Holding and any other person
who may hereafter become a party hereto and “Borrowers” shall collectively mean
all such Persons.

 

“Pledge Agreement” shall mean (i) the Pledge Agreement executed and delivered by
IMCO to the Administrative Agent for the benefit of the Lenders with respect to
all of the issued and outstanding Capital Stock of IMCO Investment, IMCO Energy,
IMCO Recycling of Indiana, IMCO Recycling of Illinois, Alchem, IMSAMET, Rock
Creek, Alchem Shelbyville, Interamerican, U.S. Zinc, IMCO Recycling of
California, IMCO Recycling of Ohio, IMCO Recycling Services and IMCO
International; (ii) the Pledge Agreement executed and delivered by IMCO and IMCO
Investment to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding partnership interests of IMCO
Management; (iii) the Pledge Agreement executed and delivered by IMCO and Alchem
to the Administrative Agent for the benefit of the Lenders with respect to all
of the issued and outstanding membership interests of IMCO Recycling of
Michigan; (iv) the Pledge Agreement executed and delivered by IMSAMET to the
Administrative Agent for the benefit of the Lenders with respect to all of the
issued and outstanding Capital Stock of IMCO Recycling of Idaho and IMCO
Recycling of Utah; (v) the Pledge Agreement executed and delivered by U.S. Zinc
to the Administrative Agent for the benefit of the Lenders with respect to all
of the issued and outstanding Capital Stock of Gulf Reduction, Midwest Zinc,
MetalChem, Western Zinc and U.S. Zinc Export; (vi) the Pledge Agreement executed
and delivered by IMCO Recycling of California to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
Capital Stock of Indiana Aluminum; (vii) the Pledge Agreement executed and
delivered by IMCO to the Administrative Agent for the benefit of the Lenders

 

- 3 –



--------------------------------------------------------------------------------

with respect to all of the issued and outstanding Capital Stock of Silver Fox
Holding, (viii) the Pledge Agreement executed and delivered by Silver Fox
Holding to the Administrative Agent for the benefit of the Lenders with respect
to all of the issued and outstanding Capital Stock of Commonwealth; (ix) the
Pledge Agreement executed and delivered by Commonwealth to the Administrative
Agent for the benefit of the Lenders with respect to all of the issued and
outstanding membership interests of CI Holdings and CA Lewisport; (x) the Pledge
Agreement executed and delivered by CI Holdings to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
Capital Stock of Commonwealth Concast; (xi) the Pledge Agreement executed and
delivered by CA Lewisport to the Administrative Agent for the benefit of the
Lenders with respect to all of the issued and outstanding Capital Stock of
Commonwealth Sales; (xii) the Pledge Agreement executed and delivered by CA
Lewisport to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding membership interests of
Commonwealth Lewisport; (xiii) the Pledge Agreement executed and delivered by
Commonwealth Concast to the Administrative Agent for the benefit of the Lenders
with respect to all of the issued and outstanding membership interests of
Commonwealth LLC; (xiv) the Pledge Agreement executed and delivered by
Commonwealth Lewisport to the Administrative Agent for the benefit of the
Lenders with respect to all of the issued and outstanding membership interests
of Commonwealth Metals; (xv) the Pledge Agreement executed and delivered by
Commonwealth LLC to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding membership interests of
Commonwealth Lewisport; (xvi) the Pledge Agreement executed and delivered by
IMCO International to the Administrative Agent for the benefit of the Lenders
with respect to sixty-five percent (65%) of the issued and outstanding
partnership interests of Dutch Aluminum C.V., a Netherlands partnership; (xvii)
the Pledge Agreement executed and delivered by IMCO Recycling of Indiana and
IMCO Energy to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding partnership interests of IMCO
Indiana Partnership; (xviii) the Pledge Agreement executed and delivered by
Commonwealth Concast to the Administrative Agent for the benefit of the Lenders
with respect to all of the issued and outstanding membership interests of
Commonwealth Tube; (xix) any other Pledge Agreement executed and delivered by
any Loan Party to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding Capital Stock, partnership
interests, or membership interests, as the case may be,

 

- 4 –



--------------------------------------------------------------------------------

of any other Domestic Subsidiary of such Loan Party; and (xx) any other Pledge
Agreement executed and delivered by any Loan Party to the Administrative Agent
for the benefit of the Lenders with respect to sixty-five percent (65%) of the
issued and outstanding Capital Stock, partnership interests, or membership
interests, as the case may be, of any other Foreign Subsidiary of such Loan
Party, together with all amendments, supplements, modifications, substitutions
and replacements thereto and thereof and “Pledge Agreements” means collectively,
all such Pledge Agreements.

 

4. Section 6.13 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

 

6.13 Dissolution of Certain Subsidiaries.

 

Not later than February 9, 2005, commence, or cause to be commenced, dissolution
proceedings with respect to each of the following entities: (i) Pittsburg
Aluminum, Inc., a Kansas corporation, (ii) IMCO Operations Services Company, a
Delaware corporation, (iii) Greencycle Holdings, LLC, a Delaware limited
liability company, and (iv) Zer0waste, Inc., a Delaware corporation and such
entities shall be dissolved in accordance with such proceedings.

 

5. The following schedules to the Credit Agreement are hereby deleted in their
entirety and in their stead are inserted the schedules attached hereto as
Exhibit “B”: (i) Schedule 1.2; (ii) Schedule 4.15(c); (iii) Schedule 5.2(a);
(iv) Schedule 5.2(b); (v) Schedule 5.4; (vi) Schedule 5.6; (vii) Schedule
5.8(b); and (viii) Schedule 5.14.

 

6. Exhibit 2.1(a) to the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted Exhibit 2.1(a) attached hereto.

 

7. Exhibit 2.16(d) to the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted Exhibit 2.16(d) attached hereto.

 

8. The provisions of Section 2 through 7 of this Second Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent:

 

  (a) this Second Amendment, duly executed by each Loan Party and the Required
Lenders;

 

  (b) the documents and conditions listed in the Preliminary Closing Agenda set
forth on Exhibit A attached hereto and made a part hereof;

 

  (c) such other documents as may be reasonably requested by the Administrative
Agent.

 

- 5 –



--------------------------------------------------------------------------------

9. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this Second Amendment or the exhibits attached hereto, and except any such
representations or warranties made as of a specific date or time, which shall
have been true and correct in all material respects as of such date or time.

 

10. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement and the Pledge Agreements,
continue to secure prompt payment when due of the Obligations.

 

11. The Loan Parties hereby represent and warrant to the Lenders and the
Administrative Agent that (i) the Loan Parties have the legal power and
authority to execute and deliver this Second Amendment; (ii) the officers of the
Loan Parties executing this Second Amendment have been duly authorized to
execute and deliver the same and bind the Loan Parties with respect to the
provisions hereof; (iii) the execution and delivery hereof by the Loan Parties
and the performance and observance by the Loan Parties of the provisions hereof
and of the Credit Agreement and all documents executed or to be executed
therewith, do not violate or conflict with the organizational documents of the
Loan Parties or any law applicable to the Loan Parties or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Loan Parties and (iv) this
Second Amendment, the Credit Agreement and the documents executed or to be
executed by the Loan Parties in connection herewith or therewith constitute
valid and binding obligations of the Loan Parties in every respect, enforceable
in accordance with their respective terms.

 

12. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Second Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders or the Administrative Agent arising out
of or in any way relating to the Credit Agreement or the Other Documents.

 

13. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

 

14. The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement shall remain in full force and effect. This
Second Amendment amends the Credit Agreement and is not a novation thereof.

 

15. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed,

 

- 6 –



--------------------------------------------------------------------------------

shall be deemed an original, but all such counterparts shall constitute but one
and the same instrument.

 

16. This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles or the conflicts thereof. The Loan Parties hereby consent to the
jurisdiction and venue of any federal or state court located in the County of
New York, State of New York with respect to any suit arising out of or
mentioning this Second Amendment.

 

[INTENTIONALLY LEFT BLANK]

 

- 7 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Second Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

       

BORROWERS:

ATTEST/WITNESS      

ALERIS INTERNATIONAL, INC.

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

ATTEST/WITNESS      

IMCO INVESTMENT COMPANY

IMCO RECYCLING OF INDIANA INC.

IMCO ENERGY CORP.

IMCO RECYCLING OF ILLINOIS INC.

ALCHEM ALUMINUM, INC.

INTERAMERICAN ZINC, INC.

IMCO RECYCLING OF CALIFORNIA, INC.

IMCO INTERNATIONAL, INC.

IMCO RECYCLING OF OHIO INC.

IMSAMET, INC.

IMCO RECYCLING OF IDAHO INC.

IMCO RECYCLING OF UTAH INC.

ROCK CREEK ALUMINUM, INC.

U.S. ZINC CORPORATION

GULF REDUCTION CORPORATION

MIDWEST ZINC CORPORATION

METALCHEM, INC.

U.S. ZINC EXPORT CORPORATION

ALCHEM ALUMINUM SHELBYVILLE INC.

INDIANA ALUMINUM INC.

IMCO RECYCLING SERVICES COMPANY

           

WESTERN ZINC CORPORATION

By:            

Name:

          By:    

Title:

         

Name:

               

Title:

 

                     of each of the above-named entities

 



--------------------------------------------------------------------------------

       

IMCO MANAGEMENT PARTNERSHIP L.P.

ATTEST/WITNESS      

By:

 

IMCO Recycling Inc., its General Partner

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

           

IMCO RECYCLING OF MICHIGAN L.L.C.

ATTEST/WITNESS      

By:

 

IMCO Recycling Inc., its Manager

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

           

IMCO INDIANA PARTNERSHIP L.P.

ATTEST/WITNESS      

By:

 

IMCO Energy Corp., its General Partner

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

    ATTEST/WITNESS      

COMMONWEALTH INDUSTRIES, INC.

By:           By:    

Name:

         

Name:

   

Title:

         

Title:

    ATTEST/WITNESS      

CI HOLDINGS, LLC

By:          

By:

 

Commonwealth Industries, Inc., its Sole Member

Name:

             

By:                                      
                                                   

Title:

             

Name:                                     
                                               

               

Title:                                     
                                                 

 



--------------------------------------------------------------------------------

ATTEST/WITNESS      

CA LEWISPORT, LLC

By:          

By:

 

Commonwealth Industries, Inc., its Sole Member

Name:

              By:                                      
                                                   

Title:

             

Name:                                     
                                               

               

Title:                                     
                                                 

ATTEST/WITNESS      

COMMONWEALTH ALUMINUM CONCAST, INC.

By:          

By:

   

Name:

         

Name:

   

Title:

         

Title:

    ATTEST/WITNESS      

COMMONWEALTH ALUMINUM SALES CORPORATION

By:          

By:

   

Name:

         

Name:

   

Title:

         

Title:

    ATTEST/WITNESS      

COMMONWEALTH ALUMINUM LEWISPORT, LLC

By:          

By:

 

CA Lewisport, LLC, its Managing Member

Name:

         

By:

 

Commonwealth Industries, Inc., its Sole Member

Title:

              By:                                      
                                                                   

Name:                                     
                                               

               

Title:                                     
                                                 

 



--------------------------------------------------------------------------------

ATTEST/WITNESS       COMMONWEALTH ALUMINUM, LLC        

By:

  Commonwealth Aluminum Concast, Inc., its Sole Member By:              
By:                                      
                                                       

Name:

             

Name:                                     
                                                  

Title:

             

Title:                                     
                                                     

ATTEST/WITNESS       COMMONWEALTH ALUMINUM METALS, LLC        

By:

  Commonwealth Aluminum Lewisport, LLC, its Sole Member        

By:

  CA Lewisport, LLC, its Managing Member        

By:

  Commonwealth Industries, Inc., its Sole Member By:              
By:                                      
                                                       

Name:

             

Name:                                     
                                                  

Title:

             

Title:                                     
                                                     

 

ATTEST/WITNESS       SILVER FOX HOLDING COMPANY By:           By:    

Name:

         

Name:

   

Title:

         

Title:

            COMMONWEALTH ALUMINUM TUBE ENTERPRISES, LLC ATTEST/WITNESS      

By:

  Commonwealth Aluminum Concast, Inc., its Sole Member By:           By:    

Name:

         

Name:

   

Title:

         

Title:

   

 



--------------------------------------------------------------------------------

Administrative Agent and Lenders:

PNC Bank, National Association, as Lender and as Administrative Agent By:    

Name:

   

Title:

   

Citicorp USA, Inc.

By:    

Name:

   

Title:

   

Deutsche Bank Trust Company Americas

By:    

Name:

   

Title:

   

National City Business Credit, Inc.

By:    

Name:

   

Title:

   

Key Bank National Association

By:    

Name:

   

Title:

   

LaSalle Business Credit, LLC

By:    

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

Wachovia Bank, National Association

By:    

Name:

   

Title:

   

Allied Irish Banks plc

By:    

Name:

   

Title:

   

JPMorgan Chase Bank, N.A.

By:    

Name:

   

Title:

   

The CIT Group/Business Credit, Inc.

By:    

Name:

   

Title:

   

Wells Fargo Foothill, LLC

By:    

Name:

   

Title:

   

General Electric Capital Corporation

By:    

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

HSBC Business Credit (USA) Inc.

By:    

Name:

   

Title:

    Merrill Lynch Capital, a division of Merrill Lynch Business Financial
Services Inc. By:    

Name:

   

Title:

   

US Bank, National Association

By:    

Name:

   

Title:

   

Fifth Third Bank

By:    

Name:

   

Title:

   

Webster Business Credit Corporation

By:    

Name:

   

Title:

   

 